Examiner's Amendment
  
1.        An Examiner's Amendment to the record appears bellow. Should the changes and/or 

additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 

37 CFR 1.312.  Authorization to the Examiner’s amendment was given by Mr. Paul J. Esatto

(30,749) on 02/09/21.


2.     An Examiner's Amendment to the record appears bellow. Should the changes and/or 
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312.  



3.     The application has been amended as follows:

Amend claims as follow:

In claim 3, change the phrase “claim 2” to read “claim 1”;

In claim 8, change the phrase “claim 2” to read “claim 1”;

In claim 12, change the phrase “claim 2” to read “claim 1”; and 


In claim 13, change the phrase “claim 2” to read “claim 1”.


4.     Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Benny Lieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent
 Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
have questions on access to the Private PAIR system, contact the Electronic Business 
Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.




/GABRIEL I GARCIA/
Primary Examiner, Art Unit 2674
March 22, 2021